Title: Cotton Tufts to John Adams
From: Tufts, Cotton
To: Adams, John


      
       Dear Sir
       Weymouth Aug. 10. 1785
      
      The Want of a sufficient Power in Congress to regulate the national Concerns of the United States is now pretty generally seen and has been severely felt. In the opening of the last Session of the Gen Court, the Governor in his Address to both Houses among other Things laments that Congress had not been authorized to regulate their foreign Trade, and suggests the Necessity of further Powers being given to that Body. The Legislature took the Matter into Consideration and prepared Letters to the several States, to the President of Congress and to their own Delegates proposing a Convention for the purpose of revising the Confederation and of curing the Evils felt and apprehended. But untill that could be effected, Measures were adopted and Laws enacted to prevent the Excess of Importations and to counteract the operation of those Laws of Great Britain which more immediately affect our Commerce—as You will find by the enclosed Papers.
      I have enclosed an Account of the Transaction of your Affairs to the 21st. Ultimo which Mr. Cranch has examined.
      Master Charles has entered College. Mr. John has arriv’d at New York. I expect him dayly. In a few Days I shall probably draw upon You for £50 or 100£ as I apprehend the encreasing Expence of the Education of Your Children will make it necessary. I wish You equal Success at London, as heretofore at the Hague, And Am with sincere Regard Yours
      
       Cotton Tufts
      
      
       P.S. I shall write more fully to Mrs. Adams upon Your domestic Concerns.
      
     